¶ 1 Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, Stephens, González and Yu, considered at its March 5, 2019, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the petition for review is granted only on the issue of the $200 filing fee and the $100 DNA fee. The case is remanded to the trial court to amend the judgement and sentence to strike the $200 filing fee and reconsider the $100 DNA fee to determine whether the Petitioner's DNA has been previously collected.
For the Court
/s/ Fairhurst, C.J. CHIEF JUSTICE